Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-33880, 333-63783, 333-13973, 333-150322 and 333-166165 on Form S-8 and Registration Statements No. 333-83585, 333-13977 and 333-163317 on Form S-3 of our report dated June 11, 2010, relating to the consolidated financial statements of Benihana Inc. and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, incorporated by reference in this Annual Report on Form 10-K of the Company for the year ended March 28, 2010. Deloitte & Touche LLP Miami, Florida June 11, 2010
